ORDER
The opinion filed July 6, 2004 is hereby amended as follows:
At page 8863 of the slip opinion, footnote 17, delete the parenthetical quotation and add the following two sentences at the conclusion of footnote 17 as follows:
At issue are not state regulatory schemes for employment discrimination, workers compensation, or the like, which might indirectly and unintentionally have some possible effect on energy prices. Rather, the lawsuit seeks directly to enforce federal tariff obligations.
With this amendment, the panel has voted unanimously to deny appellant’s petition for rehearing. Judge O’Scannlain has voted to deny the petition for rehearing en banc. Judges Hall and Leavy recommend that the petition for rehearing en banc be denied.
The full court has been advised of the petition for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. Fed. RApp. P. 35.
The petition for rehearing and the petition for rehearing en banc are DENIED.